Citation Nr: 0936802	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  04-18 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Gina E. Fenice, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1990 to November 
1993.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a February 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manchester, New Hampshire.

When this case was previously before the Board in June 2006, 
it was decided in part and remanded in part.  It has since 
returned to the Board for further appellate action.


FINDING OF FACT

The Veteran does not have PTSD currently and has not had it 
at any time during the pendency of this claim.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active duty.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2008), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2008), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  Although the regulation previously 
required VA to request that the claimant provide any evidence 
in the claimant's possession that pertains to the claim, the 
regulation has been amended to eliminate that requirement for 
claims pending before VA on or after May 30, 2008. 

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating 
agency provided the veteran with the notice required under 
the VCAA by letter mailed in December 2003, before the 
initial adjudication of the claim.  Although he was not sent 
notice with respect to the disability-rating or effective-
date element of the claim until July 2006, after the initial 
adjudication of the claim, the Board finds that there is no 
prejudice to the Veteran in proceeding with the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).  As explained below, the Board has determined that 
service connection is not warranted for the Veteran's claimed 
PTSD.  Consequently, no disability rating or effective date 
will be assigned, so the failure to provide earlier notice 
with respect to those elements of the claim was no more than 
harmless error.

The Board also notes that the Veteran has been afforded an 
appropriate VA examination and that treatment records, 
including service treatment records and pertinent VA medical 
records, have been obtained.  The Board has considered the 
Veteran's representative's contention that the report of the 
June 2009 VA examination provided in response to the 
Veteran's claim is inadequate because the examiner failed to 
adequately consider the Veteran's symptoms and the PTSD 
criteria.  The examination report indicates that the examiner 
obtained the pertinent history from the Veteran, and that the 
Veteran's claims file was available and reviewed.  In 
addition, the report reflects that the examiner fully 
considered the appropriate DSM-IV rating criteria and 
properly assessed the Veteran's symptomatology in light of 
these criteria.  In the Board's opinion, the examination 
report is adequate for adjudication purposes.

In sum, the Board is satisfied that any procedural errors in 
the originating agency's development and consideration of the 
claim were insignificant and non prejudicial to the Veteran.  
Accordingly, the Board will address the merits of the claim.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Service connection may be granted for any disease 
initially diagnosed after service, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between the current symptomatology and the claimed 
in-service stressor.  38 C.F.R. § 3.304(f).  

The regulation was recently amended to eliminate the 
requirement of evidence corroborating the occurrence of the 
claimed in-service stressor in claims in which PTSD was 
diagnosed in service.  

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R.           § 
3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 
(1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran contends that he is entitled to service 
connection for PTSD as he believes this condition arose as a 
result of in-service stressors.  In particular, the Veteran 
claims that he experienced traumatic events while serving in 
Somalia, where he guarded dead bodies and served as a 
"combat lifesaver" who patched-up clansmen.

The Board notes that the Veteran's service personnel records 
confirm that the Veteran served in Somalia as part of 
Operation Restore Hope, and was awarded the Army Achievement 
Medal for his service.  These records also indicate that in 
2005, the Veteran attempted to obtain a Combat Infantry Badge 
on the basis of his service in Somalia, but his request was 
denied.

The Veteran's service treatment records do not indicate that 
the Veteran ever complained of or was treated for a 
psychiatric disorder, to include PTSD.  As for post-service 
medical records, VA outpatient treatment records from 
September 2003 indicate that a VA nurse practitioner found 
the Veteran to be positive for PTSD due to his service in 
Somalia and resulting nightmares.

The Veteran presented testimony during a hearing before a 
Decision Review Officer (DRO) at the RO in June 2004.  During 
the hearing, the Veteran indicated that his duties in service 
were to provide security and distribute food.  He said he was 
a squad leader as well as the platoon sniper.  He also stated 
that he was not directly involved in any hostility or combat, 
but some soldiers from a sister company "didn't come back."  
He also noted that one of his assignments was to guard 30 
dead bodies that had been there for a month, and that he 
served as a combat lifesaver.  He claimed that he still 
dreamed about his experiences in Somalia, and has woken up 
screaming in bed.  

The Veteran was afforded a VA examination in June 2009.  The 
Veteran reported experiencing symptoms such as nightmares 
dealing with his time in Somalia, occasional irritability and 
hot and cold sweats.  He also addressed similar stressors to 
those reported at  the DRO hearing, including guarding the 
dead bodies and "patching up" clansman while serving as a 
combat lifesaver.  He reported that he sees the faces of 
these individuals.  When asked about his experiences of 
depression, the Veteran noted that he generally stuck to 
himself and sometimes told his children he was tired rather 
than going out and playing with them.  He also indicated that 
he thought he used to drown his depression in beer, though 
his drinking behavior changed after he met his fiancé.  As 
for avoidance, the Veteran claimed that he did not like 
public events or crowds.  There were no other symptoms of 
anxiety noted.  

A mental status examination revealed that the Veteran was 
reasonably groomed, cooperative, alert and oriented.  
Concentration and memory were adequate, and judgment and 
insight appeared to be intact.  There was no evidence of 
delusions or hallucinations, or any current suicidal or 
homicidal thoughts.  Based on the mental status examination, 
the Veteran's reported history, and a review of the Veteran's 
claims file, the examiner concluded that the Veteran did not 
meet all of the criteria for a diagnosis of PTSD.  In 
particular, he noted that the criteria C symptoms such as 
avoidance of reminders of traumatic experiences and 
diminished interest and participation in activities or 
emotional detachment were not present.  She also found that 
the Veteran reported mild symptoms of depression and 
posttraumatic stress, but that these symptoms were not severe 
enough to interfere with his occupational functioning.  No 
psychiatric disorder was diagnosed.  

The Board acknowledges that the Veteran has been diagnosed 
with PTSD by the VA nurse practitioner in September 2003.  
After careful consideration, however, the Board concludes 
that the June 2009 examiner's opinion that the Veteran does 
not meet the diagnostic criteria for PTSD is more probative 
than the PTSD diagnosis contained in the VA treatment 
records.  See Evans v. West, 12 Vet. App. 22, 30 (1998), 
citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In so 
finding, the Board notes that the June 2009 examiner fully 
supported the non-diagnosis of a psychiatric disorder by 
referencing the Veteran's current symptomatology.  At the 
same time, the examiner provided a rationale for why a 
diagnosis of PTSD is not supportable through a thorough 
discussion of the applicable diagnostic criteria.
In contrast, the opinion of the VA nurse practitioner does 
not identify the elements supporting the diagnosis of PTSD or 
even discuss the in-service stressors supporting the 
diagnosis.

Accordingly, the Board finds that the Veteran does not have 
PTSD currently and has not had it at any time during the 
pendency of this claim.  Accordingly, service connection is 
not in order for this claimed disability.  See McClain v. 
Nicholson, 21 Vet. App. 319, 321 (2007).  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine; however, as the preponderance of the evidence is 
against the claim, that doctrine is not applicable to this 
claim.  


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


